 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES,                                Case No. 6:19-mj-00025-JDP-1
12                       Plaintiff,                 ORDER DENYING DEFENDANT’S MOTION
                                                    TO SUPPRESS
13           v.
                                                    ECF No. 8
14    LEO IBUS SAMPAYAN,
15                       Defendant.
16

17          On May 20, 2019, the United States filed a criminal complaint against defendant Leo Ibus

18   Sampayan, alleging that, while visiting Yosemite National Park on April 24 of the same year,

19   Sampayan operated a motor vehicle without due care in violation of 36 C.F.R. § 4.22(b)(1) and

20   possessed cocaine in violation of 36 C.F.R. § 2.35(b)(2). See ECF No. 1. According to the

21   complaint, the incident began when Sampayan rear-ended a car at a Yosemite Valley stop sign.

22   Id. at 1. Responding rangers performed a routine check of Sampayan’s name and driver’s license

23   number and turned up a warrant for felony fraud in Alameda County. Dispatch told the rangers

24   that the warrant was a “close match”—showing Sampayan’s license number and a similar name,

25   but a different birthday. When informed of the warrant, Sampayan, still in his vehicle, protested

26   that it must be for his brother—an individual, he said, with a near-identical name (“Leonel”) and

27   outstanding fraud charges.

28          The rangers placed Sampayan under arrest and searched him, uncovering a bag of cocaine
                                                      1
 1   in his sock. But later investigation revealed that Sampayan was not, in fact, the individual

 2   described in the Alameda County warrant. ECF No. 1 at 4.

 3          On September 3, 2019, Sampayan moved to suppress the cocaine and his statements about

 4   it, contending that the search was unlawful. ECF No. 8. On December 2, I invited additional

 5   briefing on the subjective state of mind required for a lawful “mistaken identity” arrest under the

 6   Supreme Court’s opinion in Hill v. California, 401 U.S. 797 (1971). The parties submitted

 7   additional briefing on January 8, 2020, and we discussed the matter at a hearing on January 22.

 8   See ECF Nos. 16, 17, and 18.

 9          Because I hold, as a matter of first impression, that subjective certainty is not required for

10   a lawful arrest under Hill, I conclude that Sampayan’s arrest and the search incident to it were

11   lawful. I therefore deny the motion to suppress.

12   ANALYSIS

13          The Supreme Court has long held that “[a]mong the exceptions to the warrant requirement
14   is a search incident to a lawful arrest.” Arizona v. Gant, 556 U.S. 332, 338 (2009). In Chimel v.
15   California, the Supreme Court defined the scope of a search incident-to-arrest to include “the
16   arrestee’s person and the area within his immediate control.” 395 U.S. 752, 763 (1969) (internal
17   quotation marks omitted). After all, the Court reasoned, “it is reasonable for the arresting officer
18   to search the person arrested in order to remove any weapons . . . . and seize any evidence on the
19   arrestee’s person in order to prevent its concealment or destruction.” Id. Thus, if Sampayan’s
20   arrest was lawful, the search that uncovered the cocaine was also lawful, because that search was
21   well within the scope of Chimel.
22          Were Sampayan the person described in the Alameda County arrest warrant, there would
23   be no doubt that his arrest was lawful. Here, however, the rangers arrested the wrong man.
24   Nonetheless, it does not follow that the arrest was unlawful. In Hill v. California, the Supreme
25   Court outlined conditions under which a mistaken arrest may still be a valid one. When officers
26   arrest the wrong person, the Court said, “subjective good-faith belief would not in itself justify
27   either the arrest or the subsequent search.” 401 U.S. 797, 804. But, the Court continued,
28
                                                        2
 1   “sufficient probability, not certainty, is the touchstone of reasonableness under the Fourth

 2   Amendment”—and, thus, a mistaken arrest may still be a lawful one if the officers’ “mistake was
 3   understandable and the arrest a reasonable response to the situation facing them at the time.” Id.
 4   With this touchstone of reasonableness, Hill created the test that guides cases like the one before
 5   us now: “[w]hen the police have probable cause to arrest one party, and when they reasonably
 6   mistake a second party for the first party, then the arrest of the second party is a valid arrest.” Id.
 7   at 802 (1971) (quoting People v. Hill, 69 Cal. 2d 550, 552 (1968)).
 8          Hill is best read as establishing a two-part test. See, e.g., United States v. Glover, 725
 9   F.2d 120, 122 (D.C. Cir. 1984). First, the arresting officers must make a subjective mistake: they
10   must believe, to at least some extent, that they are arresting the right person. Second, their
11   subjective mistake must be objectively reasonable.
12          In much post-Hill case law dealing with mistaken identity, the emphasis has been on the
13   objective reasonableness of the arrest. See, e.g., United States v. Carter, 168 F.3d 502 (9th Cir.
14   1999) (“[I]f an officer makes an arrest as a result of mistaken identity, the arrest is valid as long
15   as the mistake was objectively reasonable.”); Gero v. Henault, 740 F.2d 78, 84-85 (1st Cir. 1984)
16   (“Hill [has] been construed, and rightly so, to mean that where there is a facially valid warrant or
17   probable cause for arrest, and here there were both, the only question is whether it was reasonable
18   for the arresting officers to believe that the person arrested was the one sought.”). This emphasis
19   accords with a more general trend in Fourth Amendment law to view “reasonableness under the
20   Fourth Amendment [as] predominantly an objective inquiry.” City of Indianapolis v. Edmond,
21   531 U.S. 32, 47 (2000).
22          Predominantly, but not entirely. For several reasons, it would be a mistake to abandon
23   Hill’s threshold requirement of a subjective mistake. For starters, the requirement is advanced by
24   Hill itself, which states that, in a case of mistaken identity, “subjective good-faith belief would
25   not in itself justify either the arrest or the subsequent search.” 401 U.S. at 804 (emphasis added);
26   see also Glover, 725 F.2d at 122 (“The agents’ subjective good-faith belief alone is insufficient to
27   validate the arrest.”). Indeed, the very notion of a good-faith mistake—as opposed to a willful,
28
                                                         3
 1   bad-faith strategy—suggests some kind of subjective error. Such a subjective requirement,

 2   moreover, serves a worthy policy goal—namely, discouraging abuse by officers who know they

 3   have the wrong person. In short, this area of Fourth Amendment law protects reasonable

 4   mistakes, not reasonable-seeming pretenses. Hill’s precondition of an officer’s mistake is what

 5   takes us out from under the Supreme Court’s default guidance that “[s]ubjective intentions play

 6   no role in ordinary, probable-cause Fourth Amendment analysis.” Whren v. United States, 517

 7   U.S. 806, 813 (1996).

 8          The difference between the subjective and objective parts of Hill’s test matters here. The

 9   court has no doubt that it was objectively reasonable to mistake Sampayan for the man described

10   in the warrant. The names and driver’s license numbers were a close match. And, while there

11   were some discrepancies—the dates of birth, a slight variation in spelling—those details are not

12   of a magnitude that would negate objective reasonableness. On the contrary, such small

13   differences are commonplace in law and life. In Hill, for example, the Supreme Court held that

14   the officers had probable cause to arrest Hill himself, despite the fact that Hill offered a different

15   name and had a different height and weight than the man the police sought. See 401 U.S. at 803

16   (“[A]liases and false identifications are not uncommon.”); see also, e.g., Bingham v. City of

17   Manhattan Beach, 341 F.3d 939, 952 (9th Cir. 2003) (“[T]he only differences in the physical

18   description were a height difference of one inch and a weight difference of ten pounds; the dates

19   of birth differed by two years. Detaining Bingham to verify a warrant whose identifying

20   information matched him so closely is not an objectively unreasonable decision.”); Garcia v. Cty.
21   of Tulare, No. 1:08CV 0940AWISMS, 2010 WL 424405, at *10-11 (E.D. Cal. Jan. 27, 2010)

22   (“Plaintiff makes much of the fact that the warrant and Plaintiff’s driver’s license contained

23   dissimilar information, particularly about the birth dates . . . . [But] the court cannot find Deputy

24   Robinson’s mistake unreasonable.”).

25          The harder question is whether the three arresting rangers subjectively believed that

26   Sampayan was the man identified by the Alameda warrant. The evidence from the arrest audio
27   and video—not to mention the rangers’ testimony at the suppression hearing—suggests that they

28   did not believe this with ironclad certainty. The rangers can be heard discussing the slight
                                                         4
 1   discrepancies between the Alameda warrant and the facts on the ground. They discuss

 2   Sampayan’s contention—a mix-up with his brother—as if it were plausible.

 3          But Hill does not require ironclad certainty. While Hill and its progeny speak in black-

 4   and-white terms—“belief,” “mistake,” and so on—these cases should not be read as insisting that

 5   all mistakes be made with confidence. Such a rule would be contrary to Hill’s admonition that

 6   “sufficient probability, not certainty, is the touchstone of reasonableness under the Fourth

 7   Amendment.” 401 U.S. at 804. And such a rule would be unrealistic. Many law enforcement

 8   decisions must be made urgently and with imperfect information, and under such circumstances

 9   the law should not discourage officers from recognizing uncertainty and nuance.

10          How much subjective certainty does Hill require? Hill’s own touchstone—“sufficient

11   probability”—is hardly self-interpreting. Neither is the language that appears in the Constitution

12   itself: probable cause. Indeed, the difficulty of parsing mental states and shoehorning them into

13   legal and statistical categories is one of the reasons that the Supreme Court has, over time, shied

14   away from subjective inquiries. See, e.g., Horton v. California, 496 U.S. 128, 138 (1990)

15   (“[E]venhanded law enforcement is best achieved by the application of objective standards of

16   conduct, rather than standards that depend upon the subjective state of mind of the officer.”).

17          But the court need not determine here the precise degree of subjective belief that an

18   arresting officer must have to avail himself of Hill’s doctrine. Wherever the floor sits, all of the

19   arresting rangers stood above it. They thought, sincerely and in good faith, that it was more likely

20   than not that Sampayan was the individual covered by the warrant.1 Arresting Sampayan based
21   on this good faith, more-likely-than-not belief “to verify a warrant whose identifying information

22   matched him so closely [was] not an objectively unreasonable decision.” Cf. Bingham, 341 F.3d

23   at 952. The arrest was not “pretextual.” Cf. United States v. McEachern, 675 F.2d 618, 622 (4th

24   Cir. 1982). Whatever Hill’s “sufficient probability” touchstone requires, it does not require

25   complete certainty, and I hold that it does not require more than a good-faith, more-likely-than-

26   1
       When asked at the suppression hearing about their degree of certainty, the three rangers
27   reported confidences of, respectively, “95%,” “65 to 70%,” and “more than likely.” Because I
     conclude that all of these reported confidence levels clear the Hill threshold, I also do not need to
28   resolve which individual ranger executed Sampayan’s arrest.
                                                       5
 1   not belief that the officers have the right person.

 2            Here, the rangers had at least that. Their “mistake was understandable and the arrest a

 3   reasonable response to the situation facing them at the time.” Hill, 401 U.S. at 804. Because

 4   Sampayan’s arrest was lawful, the search incident to that arrest was also lawful. The court

 5   therefore denies the motion to suppress. ECF No. 8.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      March 18, 2020
 9                                                         UNITED STATES MAGISTRATE JUDGE
10

11   No. 205.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           6
